Lore, C. J.:
—Have you any other objection, Mr. Eichards t
Mr. Richards:—I ask that this return be not confirmed also on another ground; namely, that the terminus is not definitely fixed. The description of the terminus is as follows : “ Thence across the land of David M. Hayes and George Adams until it intersects a road which passes the residence of Samuel J. Bradley leading to Sharptown and near a tenant house belonging to said Bradley at a stake settled in the ground marked with the letter “ Y ” and terminating thereat.” I contend that it should state just where the stake is—what distance it is from the tenant house, for instance.
Lore, C. J.:
—The petition says that it terminates at a marked stake near the tenant house. There is nothing to show that there has been any change in the location of the stake, and the presumption is that it is there to-day.
We think that the return is sufficient.